Case 1:20-cv-00024-DCN Document 3 Filed 01/13/20 Page 1 of 4

BhdcEAN Ey MAR AMHO? S599

(fuil name/prisoner number)

Bor hoy 51 ENec Tmir C Bleck

ResRGe ED. ¥ 3-742 -GS1 EI

(complete mailing address)

 

UNITED STATES DISTRICT COURT

 

 

 

FOR THE DISTRICT OF IDAHO
iS tuee AE MARCH AAT ,
(full name) Case No.
Plaintiff, (to be assigned by Court)
v.
PRISONER COMPLAINT
6 AL MEE E ke

Dkrecrese TIE Warr

Ulett ies Yo wu Jury Trial Requested: @& Yes ©) No
freer orPeRtsows DAGE

Defendant(s).

(if you need additional space, use a blank page
for a continuation page)

 

 

A. JURISDICTION

The United States District Court for the District of Idaho has jurisdiction over my claims under:

(check all that apply):
42 ULB.C. § 1983 (applies to state, county, or city defendants)
Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971) and 28 U.S.C. § 1331 (applies to federal government defendants only)

[| Other federal statute (specify) ; or diversity of citizenship.
&. I also ask the federal court to exercise supplemental jurisdiction over state
law claims.
B. PLAINTIFF

My name is Ppuce ALLE MAK CAAT . Iam a citizen of the State of PS RAE CL >

presently residing at PD hoc TMS. Boxs | Robs £,lp, 2 2p? - OSS }

PRISONER COMPLAINT - p. I_ (Rev. 10/24/2011)

 

 

 
Case 1:20-cv-00024-DCN Document 3 Filed 01/13/20 Page 2 of 4

C. DEFENDANT(S) AND CAUSE(S) OF ACTION

(Copy and use a separate page for each defendant and each different type of claim; jor example, if you have two different
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.)

i. Tam suing M BuperrAaA tel , who was acting as 0 O PPro ALO FEECER
(defendant) (job title, ifa person; function, if an entity)

forthe Dhec,Aomr, Bobse, bm sr Boy S( Beorsero, 93Is1 Ysis |

(state, cowhty, city, federal government, or private entity performing a public function)

2. (Factual Basis of Claim) | am. complaining that on FESuA Ry 2H4h AY _, Defendant did
(dates)
the following (state how Defendant participated in the violation and include the reason Defendant so acted if known):
AILSTAFE WERE pe

i) rac. Te Way MAaway ker @edectt Foe
BASEC WEEOS Alt DAy tate THEE AAG petee {pgp AT LeHfteep

Tine TF Bteckiy My Rock d Comnepe Flex Qiey Wy CFCC I EL DEeo, C.f ey
M&eptet act Ries Pocuog ys. LF rH Abtemereo To beg Aw My FLed SPlfteAlre
AVAS Os gucceesstusg, | Cureep uy For Cho M®a pha AtAte #3 eee oftigw
Cfob. Eiwws ?bAacep Ta tue sHowere Fo Bout 2Houet Fete Aly ei2e
AEFS UNRRESoTE 6H My HAKOS WEEE BUR Tare, THA REFUSED FO boos tes T Aig.
CUFFS OW CE RELEASED LP Pooks MooTHS Foje Pie ORovES Ba ng ORESOE A
Scape To Complerily Go A WAy uetEe 7 - 2014, ,

3. (Legal Basis of Claim) L allege that the acts described above violated the following provisions of the
Constitution, federal statutes, or state laws:

Pth , 4th, 14th, + Sth Fedowk , 34246

Aya Wiseg 300 of Ri igbeX aap hrssK Ken Arto tres Poets of ak Aone »

4. allege that I suffered the following injury or damages as a result:
oA oP vig errih ote Wee Cus
itd te

 

 

 

rleosa Y 2. - sale Cua Deer lrd : haar. rsscerTobvs ; Chia tesla ~
NeeaAcon AS a Lact Ady feelin, host Acted, i boa Rape Citi Ly
Pb Waoedievek eer tien. crt Mies Basson & rt Uraxte Aetna, fn ADs a

 

5. Iseek the following relief: Jor». prebe

 
 

6. Iam suing Defendant in his/her f5qpersonal capacity (money damages from Defendant personally), and/or
[official capacity (seeking an order for Defendant to act or stop acting in a certain way, or money damages from an

entity because of Defendant's acts, as allowed by law), orf |Defendant is an entity (government or private business).

7. For this claim, { exhausted the grievance system within the jail or prison in which I am incarcerated.
© Yes @ No. If “Yes,” briefly explain the steps taken to exhaust; if “No,” briefly explain why full
jail or prison grievance remedies were not exhausted. B RE BALI the r

on Sageitonne orem, §. £4 CoM par hh tron Om out apf of
Paton coe te pure H t0l42CL/o NE feb FAA Both 6
QR EEL, Ole, fe Card mowed AC Orreher anotiti hic Berrectel wx

Jeon Gy rey hil Hhead 28 901 U.S. Membr, dee j boane Ripptte bao

db

 

 
Case 1:20-cv-00024-DCN Document 3 Filed 01/13/20 Page 3 of 4

UL EX

D. PREVIOUS OR PENDING LAWSUITS

I have pursued or am now pursuing the following other lawsuits: (include (J) all lawsuits in state or federal
court related to the subject matter of this action, and (2) any federal court civil rights lawsuits, related or unrelated, and
note whether you have received a strike under 28 U.S.C. § 1915(g) for filing a complaint that is frivolous, malicious, or fails
to state a claim upon which relief can be granted.)

Court Case No. Case Name A J A Status of Case Strike?

 

*

 

 

 

E. REQUEST FOR APPOINTMENT OF ATTORNEY

Ido donot © _ request that an attorney be appointed to represent me in this matter. I believe that
Tam in need of an attorney for these particular reasons which make it difficult for me to pursue this
matter without an attorney: .

| Gn dale tcR Oneh ore cine At, oer wrekinre AA preebl, rood te

vg a

- s p 1

 

f
S fea EA 1 A Ataf Re gy ito EO ta Kt = joke pe Lyte wk, A

of) So , ( ‘ea J p ay, ,
{LAR Ah go Ag Ces i Atad ND “3 OD tue Af Coren a! a, O13 theny «

F. DECLARATION UNDER PENALTY OF PERJURY
I declare under penalty of perjury:

that I am the plaintiff in this action, that Ihave read the complaint, and that the information contained im
the complaint is true and correct. 28 U.S.C. § 1746; 18 U.S.C. § 1621; and

that I deposited this complaint postage prepaid in a United States postal depository unit on
(date); OR that I gave the complaint to prison officials for mailing and filing with the
Clerk of Court under the indigent mmate policy on (date); OR. (specify other method)

Executed at J daloMasumurn Socenit, ask, OD (4g ~ 2226

(Location) (Date)

a Cer

Plaintiff's Original Signature

Note: Fill in the page numbers. Keep one copy of the complaint for yourself (or you may send a copy to the Clerk
of Court with your original complaint so that the Clerk can stamp the date and case number on the copy and return it to
you), but do not send extra copies of the complaint to the Court for Defendants or otherwise. Do not attach original exhibits
to your complaint, such as your only grievance copy. Do not attach more than 25 pages of exhibits. If you have more
exhibits, wait until the Court determines you can proceed and then seek leave to file them for an appropriate purpose. After
your complaint has been filed, it must be reviewed by a federal judge to determine whether you can proceed,

PRISONER COMPLAINT - p.3_ (Rev. 10/24/2011)

 

 

 
Case 1:20-cv-00024-DCN Document 3 Filed 01/13/20 Page 4 of 4

Court filing Record

Date: {~/3- 2O2O

Case No.: New Court Case

Inmate Name: Marchant, Bruce

Inmate No.: 25588

Document Title: | Prisoner Complaint

Total Pages: 3

Inmate Verification of page count signature: & suce Mon. Merwhant- ~

Document __1 of 7

 

 
